EXHIBIT 1.1 SELECTED DEALER AGREEMENT Ladies and Gentlemen: United Development Funding III, L.P. (the “Partnership”), a Delaware limited partnership of which UMTH Land Development, L.P., a Delaware limited partnership, serves as the general partner (the “General Partner”), is offering for public sale a maximum of 17,500,000 units of limited partnership interest, including 5,000,000 units issuable pursuant to the Partnership’s distribution reinvestment plan (collectively, the “Units”), to be issued and sold for an aggregate purchase price of $350,000,000.There shall be a minimum purchase by any one person of 250 Units (except for purchases through individual retirement accounts or other qualified accounts, as indicated in the Prospectus (defined below), or in any letter or memorandum from the Partnership to you (the “Dealer”)).Terms not defined herein shall have the same meaning as in the Prospectus.In connection therewith, the Partnership invites you to participate in the distribution of Units in the Partnership subject to the following terms: I.The Offering A registration statement with respect to the Partnership has been prepared by the Partnership in accordance with applicable requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the applicable rules and regulations of the Securities and Exchange Commission (the “SEC”) promulgated thereunder covering the Units (the “Rules and Regulations”).Such registration statement was initially filed with the SEC on or about August 26, 2005.Copies of such registration statement and each amendment thereto have been or will be delivered to the Dealer.(The registration statement and prospectus contained therein, as finally amended and revised at the effective date of the registration statement, are respectively hereinafter referred to as the “Registration Statement” and the “Prospectus,” except that if the Prospectus first filed by the Partnership pursuant to Rule 424(b) under the Securities Act shall differ from the Prospectus, the term “Prospectus” shall also include the Prospectus filed pursuant to Rule 424(b).) The Dealer hereby agrees to use its best efforts to sell the Units for cash on the terms and conditions stated in the Prospectus.Nothing in this Selected Dealer Agreement (the “Agreement”) shall be deemed or construed to make the Dealer an association or other separate entity or employee, agent, representative or partner of the Partnership, the General Partner or with other dealers, and the Dealer is not authorized to act for the General Partner, the Partnership or any other dealer of the Units, or to make any representations on its behalf except as set forth in the Prospectus and such other printed information furnished to the Dealer by the Partnership to supplement the Prospectus (the “Supplemental Information”).The Dealer will be responsible for its share of any liability or expense based on any claim to the contrary.The Partnership shall not be liable to the Dealer, except for obligations expressly assumed in this Agreement and any liabilities under the Securities Act, and no obligations on the part of the Partnership will be implied or inferred from this Agreement.The foregoing provision shall not be deemed a waiver of any liability imposed under the Securities Act.This Agreement will confirm the understanding and agreement between the Partnership and you, the Dealer, with respect to your participation in the offering and sale of the Units on the terms and conditions and subject to the representations and warranties hereinafter set forth. II.Submission of Orders Until such time as the Partnership has received and accepted subscriptions for at least $1,000,000 of Units and released the proceeds from such subscriptions from escrow (or such greater amount as may be applicable in respect of any greater escrow in respect of subscribers from any state), those persons who purchase Units will be instructed by the Dealer to make their checks payable to “United Development Funding III, L.P. Escrow Account.” 1 Thereafter, in the discretion of the General Partner upon notice to the Dealer, those persons who purchase Units will be instructed by the Dealer to make their checks payable to “United Development FundingIII, L.P.”If the Dealer receives a check not conforming to the foregoing instructions, the Dealer shall return such check directly to such subscriber not later than the end of the next business day following its receipt.Checks received by the Dealer that conform to the foregoing instructions shall be transmitted for deposit pursuant to one of the methods in this Article II.The Partnership may authorize the Dealer, if the Dealer is a “$250,000 broker-dealer,” to instruct its customers to make its checks for Units subscribed for payable directly to the Dealer, in which case the Dealer will collect the proceeds of the subscriber’s checks and issue a check for the aggregate amount of the subscription proceeds made payable to the order of the escrow agent, or if the Partnership has received and accepted subscriptions for at least $1,000,000 of Units and released the proceeds from such subscriptions from escrow, made payable to the order of the Partnership. The Dealer shall forward the subscription documents and the checks to the Partnership by noon of the next business day following receipt of the subscription documents and the checks.If, at the time of the Partnership’s receipt of the subscription documents and checks, the Partnership has not received and accepted subscriptions for at least $1,000,000 of Units and released the proceeds from such subscriptions from escrow, the Partnership undertakes to submit each check to the escrow agent on the same day it is received by the Partnership from the Dealer.The Dealer shall insure that any such submissions of checks by the Partnership to the escrow agent occur in accordance with the provisions of the previous sentence.If requested by the Partnership, the Dealer shall obtain from subscribers for the Units, other documentation reasonably deemed by the Partnership to be required under applicable law or as may be necessary to reflect the policies of the Partnership.Such documentation may include, without limitation, subscribers’ written acknowledgement and agreement to the privacy policies of the Partnership. III.Pricing Units shall be offered to the public at the offering price of $20.00 per Unit, subject to the terms and pricing information provided in the Prospectus and the Distribution Reinvestment Plan attached thereto.Except as otherwise indicated in the Prospectus or in any letter or memorandum sent to the Dealer by the Partnership, a minimum initial purchase of 250 Units is required.Except as otherwise indicated in the Prospectus, additional investments may be made in cash in minimal increments of at least 50 Units.The Units are nonassessable, and limited partners will not be required to contribute additional sums to the capital of the Partnership.The Dealer hereby agrees to place any order for the full purchase price. IV.Dealers’ Commissions and Fees Except for discounts described in or as otherwise provided in the “Plan of Distribution” section of the Prospectus, the Dealer’s selling commission is the percentage of the gross proceeds of Units sold by it pursuant to the terms of this Agreement and accepted and confirmed by the General Partner or the Partnership set forth as “selling commissions” in the “Plan of Distribution –
